DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Examiner of your application has changed.  Please address future correspondence to Jessica Roark, AU1643.

Applicant's amendment, filed 19 July 2021, is acknowledged.  Claims 12-21 and 24-78 have been cancelled.  Claims 1 and 22 have been amended.  Claims 79 and 80 have been added.  Claims 1-11, 22, 23, 79, and 80 are pending.

Applicant’s election without traverse of Group I, claims 1-11, 22, 23, and newly added claims 79 and 80, in the reply filed on 19 July 2021 is acknowledged.  Applicant’s election of a species of clone 10E3, comprising a VH as set forth in SEQ ID NO: 16, comprising the CDRs set forth in SEQ ID NOS: 17, 18, and 19; and a VL comprising SEQ ID NO: 21, comprising the CDRs set forth in SEQ ID NOS: 22, 23, and 24, as well as a CD28 costimulatory domain and a CD3 activating domain is also acknowledged. 


Claim 7 stands withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 19 July 2021.

Claims 1-6, 8-11, 22, 23, 79, and 80 are under consideration.

Information Disclosure Statement
The information disclosure statements filed 24 January 2020, 26 January 2021, 10 February 2021, 19 July 2021, and 15 October 2021 have been considered.  Initialed copies of the IDSs accompany this Office Action.  

Drawings
The Drawings filed 01 October 2018 are objected to because they are of generally poor resolution, making the axes and labels difficult or even impossible to read.  Appropriate correction is required.  


Specification
The specification is objected to because it does not contain an incorporation by reference statement for the sequence listing .txt file filed on 27 September 2019.  Applicant is directed to the requirements of 37 C.F.R. 1.821(c) and MPEP 2422.03(a).  The incorporation by reference statement incorporates by reference the material in the ASCII text file identifying the name of the ASCII text file, the date of creation, and the size of the ASCII text file in bytes.  

The disclosure is also objected to because the Brief Description of the Drawings for Figure 4 references Fig. 3A and Fig. 3B when it appears the subparts are in Figure 4.  Appropriate correction is required.  


Claim Objections
Claim 1 is objected to because it includes a subpart (a) and then the next subpart is (g).  Appropriate correction is required.

Claim 1 is also objected to because in the clause regarding H-CDR3 there is an extra “SEQ ID Nos” before SEQ ID NO: 19.  Appropriate correction is required.

Claim 1 is further objected to because in the clause regarding L-CDR3 “SEQ ID: 24” should be “SEQ ID NO: 24”.  Appropriate correction is required.

Claim 4 is objected to because “LIGHT” and “(TNFSF14)” are separated by a comma when the parenthetical is an alternate name.  Appropriate correction is required.

Claim 22 is objected to because it is an independent claim but uses the abbreviations VH and VL without first providing the full term.  Appropriate correction is required.

Claim 22 is also objected to because it recites a subpart (a) but no other subparts.  Appropriate correction is required.

Claim 23 is objected to because of the following informality:  the amino acid sequence “G4S” must be accompanied by a SEQ ID NO.  Appropriate correction is required.




  Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 9-11, 22, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 9 depends from claim 7 and recites “wherein the CD3 comprises CD3 zeta.”  There is insufficient antecedent basis for this limitation in the claim because claim 7 is withdrawn and refers to costimulatory domains, not CD3.  It is suggested applicant amend claim 9 to depend from claim 8.
Claim 10 depends from claim 8 and recites “wherein the CD3 zeta comprises . . . .”  There is insufficient antecedent basis for this limitation in the claim because claim 8 is refers to only CD3, not CD3 zeta.  It is suggested applicant amend claim 10 to depend from claim 9.
Claim 11 depends from claim 1 and recites “wherein the costimulatory domain comprises . . . ” and “wherein the activating domain comprises”.  There is insufficient antecedent basis for either of these limitations in the claim because claim 1 does not recite either a costimulatory or activating domain.  It is suggested applicant amend 
Claim 22 recites “clone 10E3”.  This language is ambiguous because it clone 10E3 is a laboratory designation so that the VH and VL are not clearly defined.  It is suggested the claim be reworded to define the VH and VL by SEQ ID NOS rather than by reference to the clone name.  
Claim 23 recites a “Whitlow linker”.  While the specification at [0302] provides a sequence and SEQ ID NO: for the linker, it is unclear if the term used in the claim is limited to SEQ ID NO: 91.  It is suggested that Applicant replace “Whitlow linker” with SEQ ID NO: 91.
Appropriate correction is required.  





The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 8-11, 22, and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventors, at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.
MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.
Scope of the claimed genus
Independent claim 1 is drawn to a chimeric antigen receptor (CAR) comprising an antigen binding molecule that specifically bind FLT3.  The structure of the antigen binding molecule is partially defined as comprising variable heavy chain (VH) and variable light chain (VL) complementarity determining regions (CDRs) 1, 2, and 3 (CDR1, CDR2, and CDR3) with each CDR defined by a SEQ ID NO:, or a variant thereof “differing by not more than 3, 2, 1, or 0 may, or typically, also comprise one or more costimulatory domains and one or more activating domains.  Options for those domains are recited in dependent claims 2-6, and 8-11.  But in claims 6, 10, and 11, the claims make clear that variants are contemplated that “differ[] at no more than 10, 9, 8, 7, 6, 5, 4, 3, 2, 1, or 0 amino acid residues from” a reference SEQ ID NO.  The specification also provides options for a transmembrane domain and indicates at [0090] that the CAR can be designed to comprise a transmembrane domain fused to the extracellular domain of the CAR, but a transmembrane domain is not required by any of the current claims. 

Assessment of species disclosed in the original specification 
The Specification’s disclosure has been set forth above.  The only species described that is an anti-FLT3 antigen binding domain is a molecule comprising a VH as set forth in SEQ ID NO: 16, which comprises the VH-CDR1, 2, and 3 as set forth in SEQ ID NOS: 17, 18, and 19, respectively, and a VL as set forth in SEQ ID NO: 21, which comprises the VH-CDR1, 2, and 3 as set forth in SEQ ID NOS: 22, 23, and 24, respectively.  Those VH and VL are found in clone “10E3”.  It is acknowledged that the Specification describes additional anti-FLT3 VH and VL pairs (found in clones 2E7, 8B5, 4E9, and 11F11) and that the CDRs of clone 2E7, with the exception 
Regarding the CAR structure, all of the exemplified constructs comprise an antigen binding domain that is a scFv linked via a hinge or spacer region to a transmembrane domain that is in turn linked to not only a costimulatory domain but an activating domain that is the CD3z activating domain.  The specification does not describe other “chimeric antigen receptors” comprising the recited CDRs in a none-VH+VL context (e.g., in a scaffold).  It also does not describe chimeric antigen receptors comprising a VH and VL linked to only a costimulatory domain or not comprising a transmembrane domain.   

State of the Relevant Art
The effective filing date of the claimed invention is April 2016.  By that time, first, second, and third generation chimeric antigen receptors (CAR) had been described in the art and CAR were in clinical use for treating certain cancers.  E.g., reviewed in Cartellieri et al., J Biomed Biotech, Article ID 956302, doi:10.1155/2010/956304 (2010) (PTO-892); Ramos & Dotti, Expert Opin Biol Ther, 11:855-873, doi: 10.1517/14712598.2011.573476 (2011) (PTO-892); Sadelain et al., Cancer Disc 3:388-98 (2013) (PTO-892).  The skilled artisan recognized that CAR for use in T cells generally contained a single chain Fv (scFv) from an antibody that targeted an supra; Figures 1 and 3 of Cartellieri, supra.  First generation CAR generally utilized the CD3 zeta signaling domain; second generation CAR add a co-stimulatory signaling domain from CD28 or CD137 (4-1BB) to the intracellular region; and third generation CAR comprise multiple co-stimulatory signaling domains in the intracellular region.  
The scFv expressed on the surface of the T cell acts as a targeting component to direct T cells expressing the CAR to tumor cells expressing the antigen recognized by the scFv.  CARs have been prepared using alternate antigen-binding domains, but scFv are the most commonly utilized.  E.g., Table 1 of Sadelain, supra, at 391.  A “scFv” is a single chain construct that links the heavy chain variable region (“VH”) and light chain variable region (“VL”) of an antibody and imparts antibody-based specificity to the CAR-T.  Like the antibody from which scFv are prepared, it is the complementarity determining regions (“CDRs”) that determine the specificity (i.e., which target, at which epitope) and affinity of the scFv for its antigen.  CDRs are highly diverse in their amino acid sequences, particular for the third CDR of the VH, and it is rare for two independently isolated antibodies to have the same CDR-H3 sequence.  E.g., reviewed in Finlay & Almagro, Front. Immunol. Vol. 3, doi: 10.3389/fimmu.2012.00342, pages 1-18 (2012) (PTO-892), see especially the section “The Antigen-Binding Site.”  Computer modeling has become much better at describing the interaction between an antibody and its antigen, but the diversity of CDR-H3 still makes modeling challenging.  Id. at paragraph bridging pages 3-4. 
a priori, what an antigen binding domain with a particular set of functional properties would look like structurally.  

Are the disclosed species representative of the claimed genus?
MPEP § 2163 states that a “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. 
The specification discloses the reduction to practice of one species of antigen binding domain within the claimed genus; an antigen binding domain comprising a VH comprising the VH-CDR1, 2, and 3 as set forth in SEQ ID NOS: 17, 18, and 19, respectively, and a VL comprising the VH-CDR1, 2, and 3 as set forth in SEQ ID NOS: 22, 23, and 24, respectively.  There is no indication of which subset, if any, of the residues within the CDRs of the VH or the VL might be changed without affecting or abolishing the antigen binding activity.  The recitation of “differing by not more than 3, 2, 1, or 0 amino acid residues” relative to the amino acid residues of the VH’s and VL’s CDRs represents a partial structure.  Likewise, permitting up to 10 differences in the VH set forth in SEQ ID NO: 16 and the VL set forth in SEQ ID NO: 21 permits not only changes within one or more CDRs, but complete replacement of some of the CDRs.  But there is no disclosure in the specification regarding which residues, particularly in the CDRs of the VH and VL domains, could be varied without altering the ability of the antigen binding domain formed by the VH and VL pair to bind antigen.  Even with respect to the alternative L-CDR2 of 
Therefore, the disclosure of a single species of antigen binding domain within the claimed genus cannot be considered a representative species for antigen binding domains as broadly recited which encompass undefined substitutions anywhere in either variable domain, including in one or more CDR.
Likewise, the specification does not disclose diverse chimeric antigen receptor structures comprising the anti-FLT3 antigen binding domain.  Instead, the only CARs described contain, at a minimum, an antigen binding domain that is a scFv linked via a hinge or spacer region to a transmembrane domain that is in turn linked to not only a costimulatory domain but also an activating domain that is the CD3z activating domain.  The exemplified structural arrangement therefore cannot be considered representative of chimeric antigen receptors as broadly claimed.  Further, while the specification provides exemplary costimulatory and activating domain sequences, the claim language encompasses variants at up to 10 positions, resulting in a large genus of molecules for each costimulatory or activating domain (already a large genus of alternatives) for which neither the specification nor the art provides species that could be considered representative of the breadth encompassed by the variation permitted.

Identifying characteristics and structure/function correlation
In the absence of a representative number of species, the written description requirement for a claimed genus may be satisfied by disclosure of relevant, identifying 
To meet this requirement in the instant case, the specification or art must have described structural features that convey the claimed binding activity.  As noted above, the art generally accepted that the combination of the CDRs within the VH and VL pair of an antigen binding domain were essential for binding activity.  But neither the specification nor the art describes where, if at all, substitutions could be introduced without altering the binding function.  Neither does the specification or art identify the structural features that should be shared by other chimeric antigen receptors as broadly claimed that would permit the antigen binding domain to function as a targeting receptor for the antigen.  Lastly, the specification and art do not describe which, if any, residues could be changed in any particular costimulatory or activating domain that would still result in a molecule that provided costimulatory or activating activity.  
For all of the reasons presented above, one of skill in the art would not know which of the diverse antigen binding domains encompassed by the claims would still be able to specifically bind FLT3 or which other CAR structures as broadly recited could incorporate the anti-FLT3 antigen binding domain into a structure with meaningful function.  Given the lack of shared structural properties that provide the claimed binding activity, the limited number of species described, and the fact that the species that were described cannot be considered representative of the broad genus, Applicant was not in possession of the invention as claimed.







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-5, 8-10, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over WO2015142675 to Loew et al. (“Loew;” of record) in view of US20170037149 to Raum et al. (“Raum;” PTO-892; the US equivalent of WO2017021362 (IDS)).
Loew teaches that chimeric antigen receptor (CAR) expressing immune cells can be used to treat a variety of cancers by tailoring the antigen-binding domain of the CAR to an antigen expressed on the particular cancer.  See entire document, e.g., Abstract.  Loew provides an extensive list of potential tumor target antigens at, e.g., [0030].  Methods of preparing nucleic acids encoding CAR polypeptides as well as vectors for introducing the CAR construct into immune cells such as T cells and NK cells are taught generally, and Loew exemplifies preparation of a CAR specific for tumor antigen EGFR and folate receptor alpha in the working examples.  In many of Loew’s constructs, a leader peptide is linked to a scFv specific for the tumor antigen of interest, which is in turn linked via a hinge to a transmembrane region, that is linked to an intracellular signaling domain that comprises both a costimulatory domain and a primary signaling domain.  E.g., [005], Figure 33A.  
Loew teaches that CD28 can be used for both the transmembrane domain (e.g., [009]) and the costimulatory domain (e.g., [0016]). 

Qy          1 MALPVTALLLPLALLLHAARP 21
              |||||||||||||||||||||
Db          1 MALPVTALLLPLALLLHAARP 21 .

The CD3 zeta amino acid sequence taught by Loew in SEQ ID NO: 20 is identical to the CD3 zeta component of instant SEQ ID NO: 62 (residues 382-493) and is also identical to instant SEQ ID NO 10, recited in instant claims 10 and 11:
Qy        382 RVKFSRSADAPAYQQGQNQLYNELNLGRREEYDVLDKRRGRDPEMGGKPRRKNPQEGLYN 441
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 RVKFSRSADAPAYQQGQNQLYNELNLGRREEYDVLDKRRGRDPEMGGKPRRKNPQEGLYN 60

Qy        442 ELQKDKMAEAYSEIGMKGERRRGKGHDGLYQGLSTATKDTYDALHMQALPPR 493
              ||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 ELQKDKMAEAYSEIGMKGERRRGKGHDGLYQGLSTATKDTYDALHMQALPPR 112  .

In Example 9 at [001133], Loew teaches that CD19 specific CAR-T cell therapy has been effective clinically for treating B-cell ALL, but that for acute leukemias such as AML, CD19 is not an appropriate target.  Loew identifies in Example 9 a panel of limited panel of tumor antigens that would be suitable to target with CAR therapy of these acute leukemias.  One of the antigens identified is FLT3.  Accordingly, Loew teaches that in some embodiments, an antigen binding domain specific for FLT3 can be used as part of a chimeric antigen receptor to produce a CAR therapy that should be useful for treating a particular type of cancer, AML.  [00365], [00720].

Loew does not prepare a chimeric antigen receptor comprising an antigen binding domain that binds FLT3 and Loew does not teach an antigen binding domain comprising a heavy chain variable region (VH) as set forth in SEQ ID NO: 16 (which comprises heavy chain complementarity determining regions (CDRs) 1, 2, and 3 as set forth in SEQ ID NOS: 17, 18, and 19, respectively) and a light chain variable region as set forth in SEQ ID NO: 21 (which comprises heavy chain complementarity determining regions (CDRs) 1, 2, and 3 as set forth in SEQ ID NOS: 17, 18, and 19, respectively), as recited in independent claim 1 and inherent in the VH and VL domains of clone 10E3 recited in independent claim 22, and present in the sequence of SEQ ID NO: 62 recited in independent claim 79. 

Raum teaches a bispecific antibody that binds CD3 expressed on T cells and the target antigen FLT3.  See entire document, e.g., Abstract.  The encoding nucleic acids and vectors are also taught.  Abstract, but see also  
In one embodiment, the anti-FLT3 component is “FL-1”, which comprises the VH set forth in SEQ ID NO: 157 and the VL set forth in SEQ ID NO: 158.  A scFv comprising that VH and VL linked by a G4S linker is set forth in SEQ ID NO: 159.  An alignment of SEQ ID NO: 159 (“Db”) to residues 22-270 of instant SEQ ID NO: 62 (“Qy”) is shown below:
Qy         22 QVTLKESGPVLVKPTETLTLTCTVSGFSLINARMGVSWIRQPPGKALEWLAHIFSNAEKS 81
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QVTLKESGPVLVKPTETLTLTCTVSGFSLINARMGVSWIRQPPGKALEWLAHIFSNAEKS 60

Qy         82 YRTSLKSRLTISKDTSKSQVVLTMTNMDPVDTATYYCARIPGYGGNGDYHYYGMDVWGQG 141
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 YRTSLKSRLTISKDTSKSQVVLTMTNMDPVDTATYYCARIPGYGGNGDYHYYGMDVWGQG 120

Qy        142 TTVTVSSGGGGSGGGGSGGGGSDIQMTQSPSSLSASLGDRVTITCRASQGIRNDLGWYQQ 201
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 TTVTVSSGGGGSGGGGSGGGGSDIQMTQSPSSLSASLGDRVTITCRASQGIRNDLGWYQQ 180

Qy        202 KPGKAPKRLIYASSTLQSGVPSRFSGSGSGTEFTLTISSLQPEDFATYYCLQHNNFPWTF 261
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 KPGKAPKRLIYASSTLQSGVPSRFSGSGSGTEFTLTISSLQPEDFATYYCLQHNNFPWTF 240

Qy        262 GQGTKVEIK 270
              |||||||||
Db        241 GQGTKVEIK 249

The scFv of SEQ ID NO: 159 is therefore a scFv that is specific for FLT3 and that comprises a heavy chain variable region (VH) as set forth in SEQ ID NO: 16 (which comprises heavy chain complementarity determining regions (CDRs) 1, 2, and 3 as set forth in SEQ ID NOS: 17, 18, and 19, respectively) and a light chain variable region as set forth in SEQ ID NO: 21 
The scFv of SEQ ID NO: 159 also comprises the VH and VL of clone 10E3 joined by a G4S linker, as recited in claim 22. 
Like Loew, Raum teaches that antibody-based targeting of FLT3 could provide additional therapies for AML.  [0001]-[0017].
In view of the teachings of Loew, the ordinary artisan before the effective filing date of the claimed invention would have found it obvious to utilize any of the anti-FLT3 scFv’s taught by Raum in a chimeric antigen receptor construct for targeting CAR-T cells to AML tumor targets.  While Raum provides one options for treating AML by linking the anti-FLT3 scFv to another scFv specific for the target antigen CD3 on T cells, the ordinary artisan in view of the teachings of Loew would have also been motivated to prepare CAR-T comprising the anti-FLT3 scFv to provide an alternate therapy for AML that could be used in addition to, or as an alternative to, Raum’s bispecific antibody.  Loew teaches that any prior art anti-FLT3 antibody could be formulated as a CAR construct for evaluation as a possible targeting domain.  Accordingly, any and all of the anti-FLT3 scFv taught by Raum would have been predictably incorporated into the CAR constructs taught by Loew with a reasonable expectation that testing the constructs would identify an alternate therapy for AML.  When the incorporated scFv was SEQ ID NO: 159 of Raum, the resulting CAR would meet the limitations of claims 1-5, 8-10, 22, and 23.  For these reasons, the invention as a whole would have been prima facie obvious to one ordinary skill in the art before the effective filing date of the claimed invention.  

Claims 6, 11, and 79 are rejected under 35 U.S.C. 103 as being unpatentable over WO2015142675 to Loew et al. (“Loew;” of record) in view of US20170037149 to Raum et al. (“Raum;” PTO-892; the US equivalent of WO2017021362 (IDS)), as applied to claims 1-5, 8-10, 22, and 23 above, and further in view of US20150031624 to Feldman (“Feldman”; PTO-892).
The teachings of Loew in view of Raum have been set forth above and are incorporated here in full.  Loew in view of Raum does not teach that when the costimulatory domain is CD28, it should comprise SEQ ID NO: 2, 4, 6, or 8, as recited in claims 6 and 11, and as required by SEQ ID NO: 62 of claim 79.

Feldman teaches chimeric antigen receptors for targeting the cancer antigen mesothelin.  See entire document, e.g., Abstract.  Feldman compares several CAR constructs that incorporate an anti-mesothelin specific scFv but varies how the scFv is linked to the intracellular signaling domain.  In one embodiment, Feldman teaches a construct “SSscFv-CD28Z CAR” comprising the anti-mesothelin scFv linked to CD3 zeta by a portion of the CD28 molecule that includes not only the transmembrane domain and costimulatory domains but also a portion of the CD28 extracellular region.  That construct is set forth in SEQ ID NO: 18.  An alignment of SEQ ID NO: 18 (“Db”) with the construct of instant SEQ ID NO: 62 (“Qy”) is shown below:
Qy          1 MALPVTALLL-----PLALLLHAARPQVTLKESGPVLVKPTETLTLTCTVSGFSLINARM 55
              | | ||:|||     |  ||:   : || |::||| | ||  :: ::|  ||:|     |
Db          1 MVLLVTSLLLCELPHPAFLLIPDIQ-QVQLQQSGPELEKPGASVKISCKASGYSFTGYTM 59

Qy         56 GVSWIRQPPGKALEWLAHIFS-NAEKSYRTSLKSRLTISKDTSKSQVVLTMTNMDPVDTA 114
                :|::|  ||:|||:  |   |   ||    : : |:: | | |   : : ::   |:|
Db         60 --NWVKQSHGKSLEWIGLITPYNGASSYNQKFRGKATLTVDKSSSTAYMDLLSLTSEDSA 117

Qy        115 TYYCARIPGYGGNGDYHYYGMDVWGQGTTVTVSSGGGGSGGGGSGGGGSDIQMTQSPSSL 174
               |:|||       | |   | | ||||||||||||||||||||||||||||::||||: :
Db        118 VYFCAR-------GGYDGRGFDYWGQGTTVTVSSGGGGSGGGGSGGGGSDIELTQSPAIM 170

Qy        175 SASLGDRVTITCRASQGIRNDLGWYQQKPGKAPKRLIYASSTLQSGVPSRFSGSGSGTEF 234
              ||| |::||:|| ||  : : : ||||| | :||| || :| | |||| ||||||||  :
Db        171 SASPGEKVTMTCSASSSV-SYMHWYQQKSGTSPKRWIYDTSKLASGVPGRFSGSGSGNSY 229

Qy        235 TLTISSLQPEDFATYYCLQHNNFPWTFGQGTKVEIKRAAAIEVMYPPPYLDNEKSNGTII 294
              :|||||:: || ||||| | : :| ||| |||:||| |||||||||||||||||||||||
Db        230 SLTISSVEAEDDATYYCQQWSGYPLTFGAGTKLEIK-AAAIEVMYPPPYLDNEKSNGTII 288

Qy        295 HVKGKHLCPSPLFPGPSKPFWVLVVVGGVLACYSLLVTVAFIIFWVRSKRSRLLHSDYMN 354
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        289 HVKGKHLCPSPLFPGPSKPFWVLVVVGGVLACYSLLVTVAFIIFWVRSKRSRLLHSDYMN 348

Qy        355 MTPRRPGPTRKHYQPYAPPRDFAAYRSRVKFSRSADAPAYQQGQNQLYNELNLGRREEYD 414
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        349 MTPRRPGPTRKHYQPYAPPRDFAAYRSRVKFSRSADAPAYQQGQNQLYNELNLGRREEYD 408

Qy        415 VLDKRRGRDPEMGGKPRRKNPQEGLYNELQKDKMAEAYSEIGMKGERRRGKGHDGLYQGL 474
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        409 VLDKRRGRDPEMGGKPRRKNPQEGLYNELQKDKMAEAYSEIGMKGERRRGKGHDGLYQGL 468

Qy        475 STATKDTYDALHMQALPPR 493
              |||||||||||||||||||
Db        469 STATKDTYDALHMQALPPR 487.

The constructs differ in the leader portion (first highlight, residues 1-21) and the scFv portion (residues 22-270).  However, the constructs are identical over residues 271-493, which includes the CD28 portion and the CD3z portion, as well as the linker “AAA” found between the scFv and CD28 portion.  SEQ ID NO: 18 of Feldman includes the portions of CD28 found in instant SEQ ID NO: 2 (extracellular, transmembrane, and intercellular), instant SEQ ID NO: 4 (extracellular), instant SEQ ID NO: 6 (transmembrane), and instant SEQ ID NO: 8 (intracellular).
	The teachings of Feldman illustrate (as also shown by Loew) that it was routine in the art to prepare multiple CAR constructs comprising alternative domains (including different scFv’s) as part of developing CAR therapies.  Feldman’s teachings also illustrate that the CD28 sequences recited in claims 6 and 11, and utilized in SEQ ID NO: 62 recited in claim 79, were art-recognized alternatives to the components exemplified in Loew’s constructs, as taught generally by Loew.  And as noted, Loew teaches the alternate CD8 leader peptide required by SEQ ID NO: 62.  For these reasons, the invention as a whole would have been prima facie obvious to one ordinary skill in the art before the effective filing date of the claimed invention.  


Claims 1-5, 8-10, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over WO2015142675 to Loew et al. (“Loew;” of record) in view of WO2016016859 to Rattel et al. (“Rattel;” IDS; equivalent to US20170349668 (PTO-892)).
The teachings of Loew set forth above are incorporated here in full.  The teachings of Rattel are essentially the same as the teachings of Raum, discussed above.  The FL_1 anti-FLT3 VH, VL, and scFv are set forth in SEQ ID NOS: 932, 933, and 934, respectively.  Therefore, the claims are unpatentable over the combined teachings of the references for the same reasons set forth above in the rejection of the claims as unpatentable over Loew in view of Raum.


Claims 6, 11, and 79 are rejected under 35 U.S.C. 103 as being unpatentable over WO2015142675 to Loew et al. (“Loew;” of record) in view of WO2016016859 to Rattel et al. (“Rattel;” IDS; equivalent to US20170349668 (PTO-892)), as applied to claims 1-5, 8-10, 22, and 23 above, and further in view of US20150031624 to Feldman (“Feldman”; PTO-892).
The teachings of Loew and Feldman set forth above are incorporated here in full.  The teachings of Rattel are essentially the same as the teachings of Raum, discussed above.  The FL_1 anti-FLT3 VH, VL, and scFv are set forth in SEQ ID NOS: 932, 933, and 934, respectively.  Therefore, the claims are unpatentable over the combined teachings of the references for the same reasons set forth above in the rejection of the claims as unpatentable over Loew in view of Raum.


Claim Rejections – Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-6, 8-11, 22, 23, 79, and 80 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10,603,380 in view of either US20170037149 to Raum et al. (“Raum;” PTO-892) or WO2016016859 to Rattel et al. (“Rattel;” IDS). 



Allowable Subject Matter 
No claim is allowed.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA H ROARK whose telephone number is (571)270-1960. The examiner can normally be reached Mon to Fri from 12:00 to 20:00 Eastern time zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie WU can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 



/JESSICA H ROARK/Primary Examiner, Art Unit 1643